Citation Nr: 1819766	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-07 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly pension (SMP) based on housebound status.


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and July 2013 rating decisions issued by the Department of Veterans Affairs Regional Office (RO) in Philadelphia, Pennsylvania.

In an August 2012 rating decision, the RO denied the Veteran's claim for special monthly pension due to the need for aid and attendance or housebound status.  In September 2012, the Veteran filed a notice of disagreement and claimed entitlement to housebound benefits specifically.  The Veteran reiterated his request for housebound benefits or aid and attendance on a January 2013 Medical Expense Report.  A July 2013 rating decision again denied entitlement to special monthly pension.  The RO found that the evidence did not indicate that he was confined to his premises or in need of the assistance of another for his daily living activities.   In an August 2013 notice of disagreement, the Veteran specifically disagreed with the denial of housebound benefits on the basis that he was over the age of 65 years old and had disabilities which were 60 percent or greater.  A Statement of the Case was issued in May 2014 and the Veteran perfected his appeal on the issue of entitlement to special monthly pension.  Based on this procedural history, the Board finds that the only issue before the Board is entitlement to special monthly pension based on housebound status.  

In an August 2015 decision, the Board denied entitlement to SMP based on housebound status.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which in a May 2016 Order and pursuant to a Joint Motion for Remand (JMR), vacated the August 2015 denial and remanded the case to the Board.  

In August 2016, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. §20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's non-service-connected disabilities do not meet the regulatory requirements for housebound benefits and do not substantially confine him to his dwelling or the immediate premises.

CONCLUSION OF LAW

The criteria for entitlement to SMP by reason of being housebound are not met.  38 U.S.C. § 1502(b) (c) (2012); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Board finds that the VA's duties to notify and assist have been met.  The May 2016 JMR indicated that the Board did not attempt to obtain VA treatment records from the VA facility in which the Veteran indicated he sought treatment.  In August 2016, the Board remanded the matter to obtain said records.  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II.  Special Monthly Pension

The Veteran contends that he is entitled to special monthly pension by reason of being housebound.  Specifically, the Veteran contends that he is entitled to special monthly pension due to being housebound based to his age; being 100 percent disabled and having other disabilities 60 percent or more.  See September 2012 VA Form 21-4138; August 2013 VA Form 21-4138.  

Under 38 U.S.C.A. § 1521 an increased rate of pension is available, in the form of a special monthly pension, when an otherwise eligible veteran is in need of regular aid and attendance or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound. 38 U.S.C.A. §§ 1521 (d), (e); see also 38 C.F.R. §§ 3.351 (b), (c), (d).

A veteran is "permanently housebound" if he or she is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.351 (d)(2).

In an April 2011 correspondence, Dr. N.V. wrote that the Veteran's back disability prevents from prolonged sitting, standing or walking.  He cannot lift heavy things; has stiffness and recurrent episodes of locking.  She noted that the Veteran needs help at home completing daily tasks.  She does not specify which tasks.  

An August 2012 VA examination report notes that the Veteran was not in need of aid and attendance based on his evaluated conditions of lumbar myositis, cervical myositis, and hypertension.  

The Veteran was afforded a VA Aid and Attendance or Housebound examination in October 2012 where the examiner noted that the Veteran was not bedridden or currently hospitalized and able to travel beyond his domicile.  The Veteran reported traveling to the examination with a family member in a private vehicle.  He denied the use of an orthopedic or prosthetic appliance.  He denied symptoms of dizziness or memory loss and reported that imbalance affected his ability to ambulate less than on a weekly basis.  He denied that there were no other body parts or system impairments that affect the ability of him to protect himself from the daily environment.  He reported the inability to dress and undress by himself.  He reported that he can walk up to a few hundred yards without the assistance of another person and denied the need for aid in ambulation.  There were no restrictions to him leaving his home.  The examiner opined that there was no indication for aid and attendance and that the Veteran was not housebound.  

The Veteran submitted a VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance) in September 2016 completed by Dr. M.T.  Dr. M.T. noted that the Veteran was accompanied by someone to the place of the examination and arrived by car.  The Veteran reported a history of hypertension, back pain, heartburn, constipation and anxiety.  Dr. M.T. noted that the Veteran's weight was low and he exhibited symptoms of sadness and anxiety.  He had normal upper extremities; full range of movement; numbness which radiated to his upper legs associated with lumbar radiculopathy.  The Veteran reported that his daughter is his caregiver and in charge of his medical visits and daily medications.  He reported only leaving home with his caregiver and almost always for the purpose of medical appointments or church.  Dr. M.T. noted that the Veteran is only able to walk a short distance without the assistance.  He noted the Veteran's diagnoses as follows: memory loss, generalized anxiety disorder, slow transit constipation, GERD, diverticulosis, degeneration of lumbar spine, lumbosacral spondylosis, heart valve disease, and hypertensive disease.  Dr. M.T. certified that the Veteran requires the daily personal health care services of a skilled provider without which the Veteran would require hospital, nursing home or other institutional care.  

An October 2017 VA Aid and Attendance VA examination indicates that the Veteran's typical daily activities include him waking up at 7:00 a.m.; he brushes his teeth and bathes on his own and eats breakfast prepared by wife.  He does shopping with his wife or helps her with house chores.  He eats, lunch, reads the bible, listens to the news, has dinner and may visit a neighbor.  The Veteran reported that he feels dizzy on a weekly basis and has moderate memory loss, but denied any problems with self-care skills.  On examination, the examiner noted that the Veteran's build was frail; his posture stooped; his gait antalgic and he is underweight.  He was limited to walking up to a few hundred yards without assistance.  The examiner noted that there were no restrictions on leaving the home.  The examiner concluded that there is neither need for aid and attendance nor is the Veteran housebound due to his disabilities.  

The Veteran is receiving service connected benefits for lumbar myositis, rated at 10 percent disabling and non-service-connected compensation benefits for cervical myositis, rated as 20 percent disabling and non-service pension benefits for hypertension, rated as noncompensable.  Based on the foregoing, the Veteran does not have a single permanent disability at 100 percent with additional disabilities rated at 60 percent OR a single permanent disability at a 100 percent and by reason of his disability or disabilities, he is permanently housebound but does not qualify for special monthly pension at the aid and attendance rate.  Thus, the Board finds that the Veteran does not meet the statutory requirements for entitlement to SMP at the housebound rate.  

However, there remains for consideration whether the Veteran is entitled to SMP based on housebound status on a factual basis, irrespective of whether he met the schedular criteria.  

In this regard, in Howell v. Nicholson, 19 Vet. App. 535, 539-40 (2006) (precedential decision) it was stated that special monthly compensation at the housebound rate will be paid to a veteran who, 'by reason of such veteran's service-connected disability or disabilities, is permanently housebound.' 38 U.S.C. § 1114 (s); see also 38 C.F.R. § 3.350 (i)(2).  The term 'permanently housebound' is further defined as being 'substantially confined to such veteran's house . . . or immediate premises due to a service-connected disability or disabilities which it is reasonably certain will remain throughout the veteran's lifetime.'  Id.  The term 'substantially confined' is not defined by statute or regulation."  Because the meaning of the term 'substantially confined' is ambiguous and there is no regulatory interpretation, the Court defined "substantially confined" to mean that leaving one's house for medical purposes cannot, by itself, serve as the basis for finding that a veteran is not substantially confined for purposes of housebound benefits.  Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).

Here, the two VA examinations indicate that the Veteran does not have any restrictions on his ability to travel outside of his home.  In fact, the evidence of record indicates that other than leaving his home for medical appointments, he travels outside of his home to attend church, go shopping with his wife and visit neighbors.  The Board credits these reports as they are based on the Veteran's own reports of his capabilities.  In particular, the October 2017 VA examination report includes a report regarding the Veteran's day, which includes activities outside of the house.  The Board likewise acknowledges Dr. M.T.'s report which indicates that the Veteran does not travel outside of his home other than to medical appointments and to church.  The Board credits the report to the extent that it acknowledges the Veteran's travel to church.  The Board does not credit the fact that those are the Veteran's only travels as the Veteran's own statements contradict this fact.  As noted in Howell, the Board may not use the fact that the Veteran travels to doctors' appointments as evidence of lack of housebound status.  Here, however, the Board finds that although the Veteran is limited in his travels outside of his home, he does in fact travel to more places than medical appointments.  This by definition means that he is not housebound.  
 
In sum, the Veteran does not meet the requirements for SMP by reason of being housebound because he does not have a single non-service connected disability rated as 100 percent and is not housebound in fact.  Therefore, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to special monthly pension based on housebound status is denied. 


____________________________________________
K. J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


